PER CURIAM.
Notice of appeal in the above-entitled action was filed in this court on March 10, 1919. By written stipulation between counsel for appellant and respondent, duly filed, the time for serving and filing appellant’s brief was extended until June 1, 1919. Since that date no briefs have been filed by appellant, nor have any stipulations been filed extending the time for serving and filing of* appellant’s brief. Appellant is therefore in default,. the appeal is deemed abandoned, and the judgment of the trial court will be affirmed!